Title: To George Washington from John Palsgrave Wyllys, 26 January 1781
From: Wyllys, John Palsgrave
To: Washington, George


                        
                            Sir.
                            Crompond 26th Jany 1781
                        
                        Capt. Alden of the third Connecticut Regiment being desirous of a discharge from the service of the United-states, is hereby recommended for the same.
                        
                            Jno. P. Wyllys Majr Comdr
                        
                    